Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, 32 & 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a charged particle source module for generating and emitting a charged particle beam, comprising: a frame including a first rigid frame part, a second rigid frame part, and one or more rigid support members which are arranged between and rigidly connected to said first frame part and said second frame part; a charged particle source arrangement for generating a charged particle beam, wherein said charged particle source arrangement is arranged at said second frame part, and said charged particle source arrangement is secured to said frame at only said second frame part among said first frame part and said second frame part; and a power connecting assembly connected to said first frame part, wherein said charged particle source arrangement is electrically connected to said power connecting assembly via electrical wiring.
Claims 3-16, 32, 35-36 & 38 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 37, the prior art of record fails to teach or suggest, a charged particle source module for generating and emitting a charged particle beam, comprising: -7-a frame including a first rigid frame part, a second rigid frame part, and one or more rigid support members which are arranged between and rigidly connected to said first frame part and said second frame part; a charged particle source arrangement for generating a charged particle beam, wherein said charged particle source arrangement is arranged at said second frame part; and a power connecting assembly connected to said first frame part, wherein said charged particle source arrangement is electrically connected to said power connecting assembly via electrical wiring, and wherein said electrical wiring interconnects said charged particle source arrangement with said power connecting assembly along an optical axis defined by said charged particle source arrangement, said electrical wiring optionally comprising one or more wires with a service loop.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894